     Case 5:21-cv-00249-JWH-KK Document 1 Filed 02/11/21 Page 1 of 6 Page ID #:1




 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   4605 Lankershim Blvd., Suite 535
     Toluca Lake, CA 91602
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7
 8   Attorneys for Plaintiff
     GLEN MONSON
 9
10
                           UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13
     GLEN MONSON,                            Case No.: 5:21-cv-249
14
                  Plaintiff,
15                                           COMPLAINT AND DEMAND FOR
           vs.                               JURY TRIAL FOR:
16
17                                           1. VIOLATIONS OF
     SWIFTFUNDS FINANCIAL                       THE FAIR DEBT COLLECTION
18
     SERVICES, LLC,                             PRACTICES ACT [15 U.S.C. §
19                                              1692]
                  Defendant(s).
20
                                             2. VIOLATIONS OF THE
21
                                                ROSENTHAL FAIR DEBT
22                                              COLLECTION PRACTICES
23                                              ACT [CAL. CIV. CODE § 1788]
24
25                                 INTRODUCTION
26         1.     GLEN MONSON (Plaintiff) brings this action to secure redress from
27   SWIFTFUNDS FINANCIAL SERVICES, LLC (Defendant) for violations of the
28   Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692. Plaintiff also
                                            -1-

                                                              COMPLAINT FOR DAMAGES
     Case 5:21-cv-00249-JWH-KK Document 1 Filed 02/11/21 Page 2 of 6 Page ID #:2




 1   brings this action to secure redress from Defendant for violations of the Rosenthal
 2   Fair Debt Collection Practices Act [CAL. CIV. CODE § 1788].
 3                             JURISDICTION AND VENUE
 4         2.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as
 5   Plaintiff’s claims arise under the laws of the United States.
 6         3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because
 7   the acts and transactions alleged in this Complaint originated here as Plaintiff is
 8   located and Defendant transacts business here.
 9                                         PARTIES
10         4.     Plaintiff is an individual, residing in San Bernardino, California.
11   Plaintiff is a natural person from whom a debt collector seeks to collect a consumer
12   debt which is due and owing or alleged to be due and owing.
13         5.      Defendant is a company engaged in the business of collecting debts
14   in this state and in several other states, with its principal place of business located
15   in California. The principal purpose of Defendant is the collection of debts in this
16   state and several other states, and Defendant regularly attempts to collect debts
17   alleged to be due another.
18         6.     Defendant is engaged in the collection of debts from consumers using
19   the mail and telephone. Defendant regularly attempts to collect debts alleged to
20   be due another and Defendant is a “debt collector” as defined by the FDCPA and
21   RFDCPA.
22                              FACTUAL ALLEGATIONS
23         7.     Within one year prior to the filing of this action, Defendant contacted
24   Plaintiff to collect money, property or their equivalent, due or owing or alleged to
25
     be due or owing from a natural person by reason of a consumer credit transaction
26
     and/or "consumer debt."
27
28

                                                 -2-

                                                                     COMPLAINT FOR DAMAGES
     Case 5:21-cv-00249-JWH-KK Document 1 Filed 02/11/21 Page 3 of 6 Page ID #:3




 1           8.    At all times relevant to this action, Defendant called Plaintiff on
 2   Plaintiff’s telephone number ending in 3914 for the purpose of collecting an alleged
 3   debt not owed by Plaintiff.
 4           9.    Defendant contacted Plaintiff by telephone and text in attempt to
 5   collect on a debt not owed by Plaintiff.
 6           10.   Plaintiff returned Defendants telephone call and was advised by a
 7   representative that the alleged debt did not belong to Plaintiff and the representative
 8   ended the telephone call.
 9           11.   Nonetheless, Defendant has continued calling Plaintiff on a daily basis
10   in attempt to collect the same debt not owed by Plaintiff.
11           12.   Within one year prior to the filing of this action, Defendant contacted
12   Plaintiff in attempt to collect money, property or their equivalent, due or owing or
13   alleged to be due or owing from a natural person by reason of a consumer credit
14   transaction and/or "consumer debt."
15           13.   Within one year prior to the filing of this action and on numerous
16   occasions, Defendant placed multiple calls to Plaintiff. At all times relevant to this
17   action, Defendant called Plaintiff for the purpose of collecting an alleged debt.
18           14.   Within one year prior to the commencement of this action, Defendant
19   caused Plaintiff’s telephone to ring repeatedly and continuously to annoy Plaintiff.
20           15.   Within one year prior to the filing of this action, Defendant
21   communicated with Plaintiff with such frequency as to be unreasonable under the
22   circumstances and to constitute harassment.
23           16.   The natural and probable consequences of Defendant’s conduct was
24   to harass, oppress or abuse Plaintiff in connection with the collection of the alleged
25
     debt.
26
27
28

                                                -3-

                                                                    COMPLAINT FOR DAMAGES
     Case 5:21-cv-00249-JWH-KK Document 1 Filed 02/11/21 Page 4 of 6 Page ID #:4




 1                             FIRST CAUSE OF ACTION
 2      (Violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692)
 3         17.     Plaintiff incorporates by reference all of the above paragraphs of this
 4   Complaint as though fully stated herein.
 5         18.     Defendant violated the FDCPA. Defendant’s violations include, but
 6   are not limited to the following:
 7         (a)    Defendant violated 15 U.S.C. §1692d by engaging in any conduct the
 8   natural consequence of which is to harass, oppress, or abuse any person in
 9   connection with the collection of a debt;
10         (b)    Defendant violated 15 U.S.C. §1692d(5) causing a telephone to ring
11   or engaging any person in telephone conversation repeatedly or continuously with
12   intent to annoy, abuse, or harass any person at the called number; and;
13         (c)    Defendant violated 15 U.S.C. §1692e(10) the use of any false
14   representation or deceptive means to collect or attempt to collect any debt or to
15   obtain information concerning a consumer.
16         19.    Defendant’s acts, as described above, were done intentionally with the
17   purpose of coercing Plaintiff to pay the alleged debt.
18         20.    As a result of the foregoing violations of the FDCPA, Defendant is
19   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
20   costs, and, such other and further relief as the Court deems proper.
21                            SECOND CAUSE OF ACTION
22     (Violation of the Rosenthal Fair Debt Collection Practices Act, CAL. CIV.
23                                        CODE § 1788)
24         21.    Plaintiff incorporates by reference all of the above paragraphs of this
25
     Complaint as though fully stated herein.
26
           22.    Defendant violated the RFDCPA. Defendant’s violations include, but
27
     are not limited to, the following:
28

                                                 -4-

                                                                   COMPLAINT FOR DAMAGES
     Case 5:21-cv-00249-JWH-KK Document 1 Filed 02/11/21 Page 5 of 6 Page ID #:5




 1            (a)   Defendant violated CAL. CIV. CODE § 1788.17 by collecting or
 2   attempting to collect a consumer debt without complying with the provisions of
 3   Sections 1692b to 1692j, inclusive, of . . . Title 15 of the United States Code (Fair
 4   Debt Collection Practices Act).
 5            23.   Defendant’s acts, as described above, were done intentionally with the
 6   purpose of coercing Plaintiff to pay the alleged debt.
 7            24.   As a result of the foregoing violations of the RFDCPA, Defendant is
 8   liable to Plaintiff for actual damages, statutory damages, and attorney’s fees and
 9   costs.
10                                 PRAYER FOR RELIEF
11            WHEREFORE, Plaintiff respectfully requests that judgment be entered
12   against Defendant for the following:
13            (a)    Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and CAL. CIV.
14   CODE § 1788.30(a) suffered as a result of both the intentional and/or negligent
15   FDCPA and RFDCPA violations, in amounts to be determined at trial and for
16   Plaintiff.
17            (b)   Statutory damages from Defendant pursuant to 15 U.S.C. §
18   1692k(a)(2)(A) pursuant to CAL. CIV. CODE § 1788.30(b); and
19            (c)   Costs and reasonable attorney’s fees pursuant to pursuant to 15 U.S.C.
20   § 1692k(a)(3) and CAL. CIV. CODE § 1788.30(c);
21            (d)   For such other and further relief as the Court may deem just and
22   proper.
23
24
25
26
27
28

                                                 -5-

                                                                   COMPLAINT FOR DAMAGES
     Case 5:21-cv-00249-JWH-KK Document 1 Filed 02/11/21 Page 6 of 6 Page ID #:6




 1                            DEMAND FOR JURY TRIAL
 2         Please take notice that Plaintiff demands a trial by jury in this action.
 3
 4                                           RESPECTFULLY SUBMITTED,
 5   Dated: February 11, 2021                MARTIN & BONTRAGER, APC
 6
 7                                           By: /s/ G. Thomas Martin, III
 8                                                   G. Thomas Martin, III
 9                                                   Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -6-

                                                                   COMPLAINT FOR DAMAGES
